197 U.S. 230 (1905)
BARTLETT
v.
UNITED STATES.
No. 259.
Supreme Court of United States.
Submitted February 27, 1905.
Decided March 13, 1905.
APPEAL FROM THE COURT OF CLAIMS.
Mr. J.M. Vale for appellant.
Mr. Assistant Attorney General Pradt and Mr. Special Attorney Frederick de C. Faust for the United States.
*232 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an appeal from a judgment of the Court of Claims rejecting the claim of the appellant. 39 C. Cl. 338. The claimant while a disbursing clerk of the Treasury Department received a letter from the Secretary of the Treasury, as follows: "George A. Bartlett, disbursing clerk, Treasury Department, Washington, D.C. Sir: You are hereby appointed disbursing agent for such funds as may be advanced to you from time to time on account of the appropriation for post-office, Washington, D.C. You will be entitled to such compensation for the services named as is provided by law, and the same rate of compensation will be allowed on all amounts disbursed by you since October 15, 1891, on account of the appropriation named." Directions followed.
The claimant gave no new bond and took no additional oath of office. He proceeded to disburse nearly two and a half millions of dollars and claims three-eighths of one per cent upon the sum disbursed.
The claimant puts his right to compensation on two grounds, the general powers of the Secretary of the Treasury apart from statute, and Rev. Stat. § 3658. As to the former it is enough to say that whatever power the Secretary might have in the absence of legislation, Congress has dealt with the subject so fully that it is plain that we must look to the statutes alone. Rev. Stat. §§ 1760-1765, 3657, 3658, 255. Act of August 7, 1882, c. 433; 22 Stat. 302, 306. Looking to the statutes, the claimant relies on Rev. Stat. § 3658: "When there is no collector at the place of location of any public work specified in the preceding section [which section specifies post-offices], the Secretary of the Treasury may appoint a disbursing agent *233 for the payment of all moneys appropriated for the construction of any such public work, with such compensation as he may deem equitable and just." It is urged that there is no collector at Washington, the place of location of the public work concerned.
The statutes as to the collector for Washington are as follows: Rev. Stat. § 2550. "There shall be in the District of Columbia one collection-district, as follows: The district of Georgetown; to comprise all the waters and shores of the Potomac River within the State of Maryland and the District of Columbia from Pomonkey Creek to the head of the navigable waters of that river; in which Georgetown shall be the port of entry." § 2551. "There shall be in the district of Georgetown a collector." It appears from § 2550 that the collection district of Georgetown is more extensive than the city of Georgetown. And this is not changed by the later statute making Georgetown a part of Washington. Act of February 11, 1895, c. 79, 28 Stat. 650. We do not perceive on what ground it is denied that the Washington post office is within this district. The words, "shores of the Potomac River," seem to us broad enough to include the whole of a city on those shores and within the other limits named. "Waters and shores" is the usual phrase in Rev. Stat. Title 34, c. 1, §§ 2517-2612. The words "in which" assume that Georgetown is embraced within the district. If within the district it is so simply because it is on the shores as that word is used in § 2550, and if Georgetown is within it Washington is in it also, on the same ground. The same form of expression and the same assumption constantly recur in other sections. To show still further that collection districts run inland and are not limited to the mathematical line which bounds the water, it may be observed that, while "waters and shores" is the most common expression, a district frequently is declared to include towns; e.g., § 2517, Seventh, Thirteenth; § 2522; § 2531, First, Second; § 2533, First. It may include lands, § 2519; or embrace a county, § 2517, First, Sixth; or *234 even a State, § 2522. If Washington is within the collection district, then there was a collector at the place of location of the Washington post office, see § 3657, and the authority of the Secretary to appoint a disbursing agent under § 3658 was excluded by its very words.
The claimant does not contend that his case gets any appreciable help from the act of August 7, 1882, c. 433, 22 Stat. 306. That gives the compensation allowed by law to collectors of customs to disbursing agents appointed to disburse any appropriation for any United States post office or other buildings, "not located within the city of Washington." No other statute is relied upon. No doubt the Secretary was under the impression, when the letter was written, that he was making an appointment which would entitle the claimant to distinct compensation for new work and responsibility. He did not regard the claimant as designated to be disbursing agent within the claimant's district under Rev. Stat. § 255, and therefore as not entitled to any additional pay. Rev. Stat. §§ 1764, 1765. But we do not see how the case can be put any higher. It is agreed that the claimant was not appointed to a new office by the Secretary's letter. Therefore no help is to be got from United States v. Saunders, 120 U.S. 126, 129. The case is a hard one, but we are of opinion that the decision of the Court of Claims was right.
Judgment affirmed.